Exhibit 10.12 Certificate of Organic Products We hereby certify that, The manufacturing process of the company listed below satisfies the requirements of GB/T 19630. 1－. 4 “Organic Products” (the Production, Processing, Identification and Sale and Management System), and its products are hereby recognized as organic products. Company Name: Jinzhong Deyu Agriculture Trading Co., Limited Company Address: Shanzhuangtou Village, Shitie Town, Yuci District, Jinzhong City, Shanxi Province Certificate Category: Manufacturing, Processing and Trading Production Base: Shanzhuangtou, Lifang and Bolintou Villages in Shitie Town, Yuci District, Jinzhong City. (total 6000 mu) Product Name: Please see the Appendix. Certificate Number: COFCC-R-0912-0382 Quantity of Output: Please see the Appendix. Issuing Date: December 21, 2009 (Effective until December 20, 2010) Issuing Organization: China Organic Food Certification Center By: /s/ Yuanhao Wang December 21, 2009 1 Appendix The inventories covered by the organic product certificate of Jinzhong Deyu Agriculture Trading Co., Limited No. COFCC-R-0912-0382 are hereby listed as follows (This Appendix shall become effective at the same time as the Certificate and shall stay effective until December 20, 2010): Trademark Product Name Output (Ton) Deyu Mung Bean 29 Deyu Millet Deyu Corn Grit Deyu Black Rice Pigment Deyu Soybean 49 Deyu Buckwheat Noodle 39 Issuing Organization: China Organic Food Certification Center By:/s/ Yuanhao Wang December 21, 2009 2
